PER CURIAM.
These are appeals from a judgment entered pursuant to a jury verdict awarding damages to Vickie Sher Paul for medical malpractice, a judgment for costs, and a judgment for attorney’s fees.
We affirm the judgments for damages and for costs. We reverse the judgment awarding attorney’s fees and remand this cause to the trial court to reconsider the amount of such an award in light of Miami Children’s Hospital v. Tamayo, 529 So.2d 667 (Fla.1988). It is unclear from the record before this court whether Ms. Paul and her attorney had reached a contingent fee agreement and, if they had, whether the court-awarded fees exceeded the amount to which they had agreed.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.